                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF MISSOURI
                          NORTHERN DIVISION

TERRY G. WATSON,                           )
                                           )
             Plaintiff,                    )
                                           )
      v.                                   )          No. 2:16CV71 HEA
                                           )
KAREY L. WITTY, et al.,                    )
                                           )
             Defendants.                   )

                  OPINION, MEMORANDUM AND ORDER

      In this prisoner civil rights case, defendants Buckner and Pogue move for

summary judgment on the grounds that plaintiff failed to properly exhaust available

administrative remedies. After reviewing the evidence and the arguments, the Court

will grant defendants’ motion.

                                      Standard

      Rule 56(c) provides that summary judgment shall be entered Aif the pleadings,

depositions, answers to interrogatories, and admissions on file, together with the

affidavits, if any, show that there is no genuine issue as to any material fact and that

the moving party is entitled to a judgment as a matter of law.@ In ruling on a motion

for summary judgment, the court is required to view the facts in the light most

favorable to the non-moving party and must give that party the benefit of all

reasonable inferences to be drawn from the underlying facts. AgriStor Leasing v.

                                         1
Farrow, 826 F.2d 732, 734 (8th Cir. 1987). The moving party bears the burden of

showing both the absence of a genuine issue of material fact and his entitlement to

judgment as a matter of law. Anderson v. Liberty Lobby, Inc., 477 U.S. 242 (1986);

Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 586-87 (1986);

Fed. R. Civ. P. 56(c).

      Once the moving party has met his burden, the non-moving party may not rest

on the allegations of his pleadings but must set forth specific facts, by affidavit or

other evidence, showing that a genuine issue of material fact exists. Fed. R. Civ. P.

56(e). Anderson, 477 U.S. at 257; City of Mt. Pleasant, Iowa v. Associated Elec.

Coop., Inc., 838 F.2d 268, 273-74 (8th Cir. 1988). Rule 56(c) Amandates the entry of

summary judgment, after adequate time for discovery and upon motion, against a

party who fails to make a showing sufficient to establish the existence of an element

essential to that party=s case, and on which that party will bear the burden of proof at

trial.@ Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986).

                                     Background

      Plaintiff, an inmate at Moberly Correctional Center, brings this action under

42 U.S.C. § 1983, as well as the Americans with Disabilities Act (“ADA”). The

Court did a pre-service review of the action, pursuant to 28 U.S.C. § 1915, on March

9, 2017. In the pre-service review, the Court found that several of plaintiff’s ADA

claims survive review with respect to Missouri Department of Corrections

                                          2
employees Lisa Pogue, Michelle Buckner and Correctional Officer Allen.

Specifically, plaintiff alleged that the MDOC defendants failed to provide him with

adequate mattresses and beds at their respective facilities to accommodate his back,

neck and leg disabilities. He further alleges against defendant Lisa Pogue that the

housing units in MCC are not handicap accessible in violation of the ADA. Plaintiff

also alleges that defendant Allen issued him conduct violations in violation of the

ADA which were a result of his hearing loss. The Court granted leave to add

Defendants Collins and Sweeton as additional parties on July 12, 2018 and August

22, 2018, respectively. Plaintiff’s additional claims, as well as several other

defendants, however, were dismissed from this action.

      At all times relevant in this lawsuit, plaintiff was incarcerated at both South

Central Correctional Center (“SCCC”) and Moberly Correctional Center (“MCC”).

By way of background, plaintiff alleged in his amended complaint that when he

entered the correctional system in May of 2012, he had already been determined by

the Department of Veteran’s Affairs to be disabled, with a start date for his disability

of October 2010. Plaintiff claims that his “disability” was based on a myriad of

conditions, including: (1) chronic adjustment disorder; (2) left knee replacement; (3)

degenerative disc lumbar spine; (4) spondylolisthesis-cervical spine; (5) left lower

extremity radiculopathy; (7) left hip trochanteric bursitis; (8) lateral left foot




                                           3
metatarsalgia; (9) GERD with constipation; (10) tinnitus; (11) osteoarthritis-right

knee; (12) radiculopathy-right lower extremity; (13) bilateral hearing loss.

      In Count II and III of the amended complaint, plaintiff asserts that Defendants

Buckner (the ADA site coordinator at SCCC) and Pogue (the ADA site coordinator

at MCC) violated his rights as a disabled person. Count II claims defendants

violated plaintiff’s rights when they failed to provide him with adequate bunk beds

and mattresses for his back and neck disabilities while confined at these facilities.

Plaintiff claims in Count III that the showers and bathrooms at MCC are not

handicap accessible and that the stairs at MCC caused him pain and increased his

chances of falling.

                                     Discussion

      Under 42 U.S.C. § 1997e(a), a prisoner may not bring an action under §1983

Auntil such administrative remedies as are available are exhausted.@ AAn inmate

exhausts a claim by taking advantage of each step the prison holds out for resolving

the claim internally and by following the >critical procedural rules= of the prison=s

grievance process to permit prison officials to review and, if necessary, correct the

grievance >on the merits= in the first instance.@ Reed-Bey v. Pramstaller, 603 F.3d

322, 324 (6th Cir. 2010) (quoting Woodford v. Ngo, 548 U.S. 81, 95 (2006)).

Proper exhaustion of administrative remedies is necessary so that corrections

officials are afforded the “‘time and opportunity to address complaints internally

                                          4
before allowing the initiation of a federal case.’” Woodford v. Ngo, 548 U.S. 81, 93

(2006) (quoting Porter, 534 U.S. at 525).

      DOC policy D5-3.2 in effect during the time plaintiff has been incarcerated

states that a grievance is not considered exhausted until there is a final decision by

DOC at the grievance appeal level.

      Plaintiff filed three grievances while confined at SCCC. The three grievances

filed at SCCC concerned a conduct violation issued by a corrections officer, his

hearing loss and the alleged failure to renew his medical lay ins.

      The IRR form states that an offender must be specific and file one complaint

for each issue. Plaintiff filed one request for accommodation while confined at

SCCC which related to his request for an alarm clock because of hearing loss.

      Plaintiff filed nine grievances while confined at MCC. Seven of the nine

grievances filed by Plaintiff while confined at MCC are considered exhausted

pursuant to DOC policy. Plaintiff filed one request for accommodation while

confined at MCC. Plaintiff filed two grievances at MCC which were still pending at

the time of the filing of this motion and not yet exhausted.

      Plaintiff never filed a grievance or request for accommodation at SCCC

relating to his bed and/or mattress being too thin. Plaintiff has never filed a

grievance or request for accommodation at MCC relating to his bed and/or mattress

being too thin. Plaintiff has never filed a grievance or request for accommodation

                                          5
relating to the bathrooms and showers at SCCC. Plaintiff has never filed a grievance

or request for accommodation relating to handicap bathrooms and showers at MCC.

      Plaintiff has never filed a grievance or request for accommodation relating to

the stairs at MCC.

      Defendants argue since no IRR was ever filed relating to the claims in

plaintiff’s Amended Complaint, he has failed to exhaust his ADA claims against

these defendants and his claims should be dismissed.

       Plaintiff argues that his failure to exhaust should be excused because the

Missouri Attorney General’s Office has refused to turn over pertinent evidence

requested by plaintiff and that the IRR/Grievance process was unavailable to

plaintiff during his periods of incarceration due to the failure of the ADA Site

Coordinators to follow the Policy in D5-3.2, D5-5.1, D5-5.2, but he fails to

controvert the single most significant fact that he failed to specifically file a

grievance with regard to the claims in Counts II and III.

      The fact that plaintiff feels the grievance procedure might have been futile or

perhaps may not have been an effective remedy in his case does not excuse his

failure to use it. See Chelette v. Harris, 229 F.3d 684, 688 (8th Cir. 2000) (“Section

1997e(a) says nothing about a prisoner’s subjective beliefs, logical or otherwise,

about the administrative remedies that might be available to him. The statute’s

requirements are clear: If administrative remedies are available, the prisoner must

                                           6
exhaust them. [Plaintiff] failed to do so, and so his complaint must be dismissed…”).

Plaintiff does not dispute his failure to file a formal grievance regarding his mattress,

the bathrooms and showers and the steps. This failure is fatal to his claim. See

Hammett v. Cofield, 681 F.3d 945, 948 (8th Cir. 2012) (finding that a failure to

complete all three levels amounts to a failure to exhaust the MDOC grievance

procedure).

      Plaintiff’s subsequent attempt to have his claims considered exhausted by

filing his Offender Grievance Appeal at NECC does not revive his claims since the

record is completely devoid of an original grievance regarding his mattress, the

bathrooms and showers and the steps. Merely stating that the officials are violating

policy does not satisfy the exhaustion requirement as set forth above.

      The documents provided by plaintiff show that in his grievance appeal, he

also complained of systemic discrimination against persons with disabilities, and

made additional complaints related to various medical issues, among other

complaints. However, additional complaints made in the formal grievance filing or

on appeal do not control the determination of exhaustion. Instead, it is the complaint

made at the first level that is relevant to the analysis. See, e.g., Dashley v. Corr. Med.

Servs., Inc., 345 F. Supp. 2d 1018, 1024 (E.D. Mo. 2004) (finding no exhaustion of

administrative remedies due to no fair notice of the claim where the defendant’s




                                           7
alleged conduct was not raised by the offender in the grievance process until his first

appeal).

      Accordingly,

      IT IS HEREBY ORDERED that defendants Buckner and Pogue’s motion

for summary judgment [Doc. No. 245] is GRANTED.

      IT IS FURTHER ORDERED an appeal of this grant of summary judgment

would not be made in good faith.

      A separate Order of Partial Judgment will accompany this Memorandum and

Order.

      Dated this 7th day of January, 2019.




                                        ________________________________
                                           HENRY EDWARD AUTREY
                                        UNITED STATES DISTRICT JUDGE




                                         8
